Citation Nr: 1757138	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had military service in the United States Marine Corps from January 1975 to January 1978.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the San Antonio, Texas, VA Satellite Office.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  This matter was remanded in March 2015 for further development.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's lung disorder was not manifested in service and is not shown to be related to his service.


CONCLUSION OF LAW

A pulmonary disorder was not incurred or aggravated during active service.  38 U.S.C. § 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C. § 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed pulmonary disorder. 

The Veteran was afforded a VA examination in May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examination is adequate to decide the case. The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion relative to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the prior remand directed the RO to undertake additional development to obtain a VA examination as well as outstanding private treatment medical records.  As stated, the Veteran was afforded an adequate VA examination and opinion in May 2016.  Additionally, in April 2015 correspondence the RO requested authorization from the Veteran to obtain his outstanding private treatment records.  Although the claims file is negative for a reply from the Veteran, the RO nevertheless substantially complied with the Board's directive.  In light of the record, VA has substantially complied with the prior remand and has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C § 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Service connection may also be granted on a presumptive basis for certain chronic disabilities when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C. § 1101, 1112, 1113 (2012); 38 C.F.R. § 3.307, 3.309(a) (2017).  As the Veteran does not have a chronic disease listed in 3.309(a), the theory of presumptive service connection is not for application in the instant appeal.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  However, as the Veteran does not have a qualifying chronic disease under 3.309(a), the theory of continuity of symptomatology is not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R.  § 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Analysis

The Veteran seeks service connection for a pulmonary disorder.  He testified that his pulmonary disorder is the result of having been exposed to daily hazardous chemicals and fumes from lead, sulfuric acid batteries, and electrolyte batteries while serving as a radiotelephone operator during military service.  

With respect to Shedden element number one (1), evidence of a current disability, the Veteran has various diagnoses including: nonspecific interstitial pneumonia (fibrosis), lung disease-alveolar condition, right lung pulmonary fibrosis, and status post left lung transplant.  See May 2016 VA Examination.  

Regarding Shedden element number two (2), evidence of in-service disease or injury, service personnel records confirm the Veteran's military occupational specialty as a field radio operator.  However, service treatment records are devoid of any subjective complaints or clinical findings of any lung pathology.  Specifically, x-ray interpretations of the Veteran's chest, dated in January 1975, revealed no evidence of any defects.  Comparatively, on January 1978 service separation examination, his lungs and chest were evaluated as normal and his chest x-ray results were within normal limits.  

What remains is Shedden element number three (3), evidence of a nexus to military service.  Following in-person interview, examination, and careful consideration of the record, a May 2016 examiner opined that the Veteran's pulmonary disabilities were unrelated to service.  Rather, his disabilities were the result of post-service exposure to an avian source, his pet dove.  As rationale, the examiner cited to 2001 initial biopsy results suggesting bird antigen in the lungs.  These results were consistent with the Veteran's reports of first experiencing rapid manifestation of his symptomatology, including shortness of breath, in 2001.  

In this regard, the examiner noted that the manifestation of the Veteran's disabilities did not support a correlation to in-service chemical exposure.  The examiner essentially explained that there is a well-documented and recognized temporal relationship between exposure to hazardous fumes and resulting disabilities.  Specifically, medical literature indicates that depending on the type of chemical, symptoms can manifest as early as hours after exposure.  Importantly, no matter the chemical, the most distant time frame for delayed manifestation of a lung condition is 18 months after initial exposure.  Here, clinical records, and the Veteran's own statements, reflect that he did not manifest hallmark symptoms of his disabilities, including shortness of breath, until 2001.  Such delayed manifestation goes against his current disabilities being the result of in-service exposure.  This opinion is against the claim and uncontroverted.  

The May 2016 VA examination report is deemed highly probative as it was based upon detailed review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The examiner's opinion as to etiology also appears consistent with the findings of the Veteran's treating physicians who have not correlated his condition to service.  

The Board acknowledges the Veteran's reports of seeking treatment for pneumonia shortly after service separation in 1978 and thereafter.  However, a VA examiner has indicated that such reports are insufficient to correlate his current disabilities to service.  In this regard, the Board emphasizes that the Veteran is entirely competent to report symptoms, such as shortness of breath, dyspnea, or coughing in and since service.  That said, in the instant case, he has not reported that such symptoms have been present since service.  Instead, per the Veteran's statements on VA examination, 2001 was the first time he experienced difficulty with shortness of breath and the beginning of the rapid manifestation of his other symptoms.  Correspondingly, 2001 was the first notation of an actual diagnosis of pulmonary fibrosis.  See September 2001 M. R., M. D. Report.  

Lastly, although the Veteran has asserted a nexus between his current disabilities and service as a lay person he is not competent to associate any of his claimed symptoms to a particular disability or to opine on matters such as the etiology of a pulmonary disability.  Such opinion requires specific medical training in the field of pulmonology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that he has the medical training in the field of pulmonology to render medical opinions, the Board must find that his contention with regard to a nexus between his pulmonary disability and his service, to include his chemical exposure, to be of minimal probative value and outweighed by the medical evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, are not competent evidence of a nexus. 

Similarly, consideration has been given to the Veteran's submitted copies of medical treatises and internet articles.  Medical treatise evidence can, in some circumstances constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998), see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  Nevertheless, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially the treatise and internet evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  These excerpts are not the equivalent of a statement from a medical expert who actually reviewed the Veteran's medical history and rendered a definitive opinion based on the specifics of the Veteran's history.  Therefore, this evidence is of no probative value in determining whether a medical nexus relationship exists between the disabilities claimed on appeal and the Veteran's active duty service.

In light of the above discussion, the Board concludes that the preponderance of the evidence of record is against the claim for service connection for a pulmonary disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for a pulmonary disorder is denied.


REMAND

The Veteran seeks service connection for bilateral eye disabilities.  He claims his bilateral eye disabilities are the result of an in-service battery explosion that left residue in his eyes and shrapnel in his hands.  (Transcript at page 9).  As support for his assertions, he has submitted a Battery Material Safety Data Sheet.  See August 2011 Correspondence.  This sheet indicates that batteries contain sulfuric acid which when placed in contact with the eye can possibly cause scarring of the cornea.  

That said, the Veteran has current diagnoses of bilateral eye corneal scarring.  On May 2016 VA examination, an examiner opined these disabilities were unrelated to service and were instead due to age.  As rationale, the examiner indicated that the examination revealed no evidence of injury or residuals from injury associated with a battery explosion.  Such a rationale is inadequate as it fails to address the Veteran's submitted evidence which indicates that a residual of sulfuric acid to the eye could be corneal scarring.  Correspondingly, the examiner provided no rationale for the determination that the Veteran's bilateral corneal scarring was more likely due to age.  Finally, the examiner also indicated that the Veteran's other eye condition of vitreous floaters was more likely due to age, but provided no rationale.  In light of these omissions, the Board finds that an addendum opinion is required.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from the May 2016 VA eye examiner (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report.  

a. The May 2016 examiner, or other reviewing clinician, is requested to review the record, and clarify the conflicting statements in the May 2016 examination report that the Veteran had no evidence of residuals from a battery explosion on examination, against his visible corneal scarring in both eyes.  Per a Battery Material Data Sheet submitted by the Veteran, corneal scarring can be a residual of sulfuric acid coming in contact with the eye.  See August 2011 Correspondence.  The examiner should also provide a rationale explaining why the Veteran's corneal scarring and diagnosed vitreous floaters were more likely due to age than his reported in-service injury.  If deemed warranted, the Veteran may be recalled for another examination.

b. A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot render the requested opinion without resort to speculation, he/she must so state and explain whether this question is beyond the area of the examiner's expertise or is outside the scope of a medical professional conversant in VA practices.

2. Then, the claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case.  After they have had the opportunity to respond, the case must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


